715 F.2d 162
John FULFORD, Petitioner-Appellant,v.Ross MAGGIO, Jr., Warden, Louisiana State Penitentiary,Respondent-Appellee.
No. 80-3932.
United States Court of Appeals,Fifth Circuit.
Sept. 8, 1983.

Irving J. Warshauer, New Orleans, La., for petitioner-appellant.
Wm. R. Campbell, Jr., Asst. Dist. Atty., New Orleans, La., for respondent-appellee.
Appeal from the United States District Court for the Western District of Louisiana;  W. Eugene Davis, Judge.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before BROWN, GEE and GARWOOD, Circuit Judges.
GEE, Circuit Judge:


1
The Supreme Court, --- U.S. ----, 103 S.Ct. 2261, 76 L.Ed.2d 794, has reversed our holding, 692 F.2d 354, 360-62, requiring that a hearing be held to determine whether Fulford possessed the mental competency to stand trial.   As this was the sole ground upon which we vacated the judgment of the district court, nothing remains to be done and no further proceedings are required.   Our former judgment is withdrawn and the judgment of the district court denying habeas relief is


2
AFFIRMED.